Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment filed 09/10/2021, the following has occurred: claims 1, 4-6, 10-11, 14, 16-17, and 23 have been amended. Now, claims 1-11 and 13-23 remain pending.
The previous rejections under 35 U.S.C. 112(b) are withdrawn based on the amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 13-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite “the electronic medical ontology is domain-specific, and the domain-specific ontology content is augmented with lay terms comprehensible to a patient.”  The only description of this feature in the originally filed specification is found at page 12, lines 28-31, which states “it is contemplated to augment the domain-specific ontology content with lay terms that may be more comprehensible to the patient.  For example, terms such as “cardiac” may be augmented by “heart,” or so forth.” However, there are no other examples of an “augmented,” domain-specific ontology or what is meant by “augmented.”  For example, “augmented” could meant that terms in the ontology are replaced, it could mean that terms are added to the ontology, or it could be mean either or both.  But there is no description of which version was included in Applicants’ invention. 
In addition, the amended limitation modifies the limitations “identify at least one related passage of the radiology report using…an electronic medical ontology…”  and “identify at least one related anatomical feature of the at least one radiology image using…the electronic medical ontology…” There is no description in the originally filed description of using “domain-specific ontology content [that] is augmented with lay terms comprehensible to a patient” to “identify at least one related passage of the radiology report” or to “identify at least one related anatomical feature of the at least one radiology image.”
Claim 4 has been amended to recite the limitation “generating the set of report tags by associating passages of the radiology report containing the identified keywords with clinical concepts described in the corresponding entries of the medical ontology including at least one domain-specific entry of the ontology augmented by a lay term of the ontology.”  The limitation “at least one domain-specific entry of the ontology augmented by a lay term of the ontology” lacks adequate support in the originally filed specification for the reasons set forth above.  In addition, there is no description in the originally filed specification of “generating the set of report tags” using “at least one domain-specific entry of the ontology augmented by a lay term of the ontology.”
Claim 5 has been amended to recite “generating the set of report tags by associating the identified passages of the radiology report with clinical concepts described in the corresponding entries of the medical ontology including at least one lay term of the ontology.” There is no description in the originally filed specification of “generating the set of report tags” using “at least one lay term of the ontology.”
Claims 2-3 and 6-9 are rejected based on their dependencies on claim 1.
Claim 10 has been amended to recite “the electronic medical ontology is domain-specific, and the domain-specific ontology content is augmented with lay terms comprehensible to a patient.”  The only description of this feature in the originally filed specification is found at page 12, lines 28-31, which states “it is contemplated to augment the domain-specific ontology content with lay terms that may be more comprehensible to the patient.  For example, terms such as “cardiac” may be augmented by “heart,” or so forth.” However, there are no other examples of an “augmented,” domain-specific ontology or what is meant by “augmented.”  For example, “augmented” could meant that terms in the ontology are replaced, it could mean that terms are added to the ontology, or it could be mean either or both.  But there is no description of which version was included in Applicants’ invention.
In addition, the amended limitation modifies the limitation “using…an electronic medical ontology” to carrying out at least one of numbered “receiving” steps (1) and (2).  There is no description in the originally filed description of using “domain-specific ontology content [that] is augmented with lay terms comprehensible to a patient” to perform either of these “receiving” steps.
Claim 14 recites “identifying passages in the radiology report with entries of the medical ontology” and “generating the set of report tags by associating the identified passages of the radiology report with clinical concepts described in the corresponding entries of the medical ontology including at least one lay term of the ontology.” There is no description in the originally filed description of using “domain-specific ontology content [that] is augmented with lay terms comprehensible to a patient” to 
Claims 11, 13, and 15-16 are rejected based on their dependencies on claim 10.
Claim 17 has been amended to recite “the electronic medical ontology is domain-specific, and the domain-specific ontology content is augmented with lay terms comprehensible to a patient.”  The only description of this feature in the originally filed specification is found at page 12, lines 28-31, which states “it is contemplated to augment the domain-specific ontology content with lay terms that may be more comprehensible to the patient.  For example, terms such as “cardiac” may be augmented by “heart,” or so forth.” However, there are no other examples of an “augmented,” domain-specific ontology or what is meant by “augmented.”  For example, “augmented” could meant that terms in the ontology are replaced, it could mean that terms are added to the ontology, or it could be mean either or both.  But there is no description of which version was included in Applicants’ invention.
In addition, the amended limitation modifies the limitation “identifying one of…(i) at least one passage…or (ii) at least one anatomical feature…the identifying being performed by an electronic processor operating on…an electronic medical ontology.”  There is no description in the originally filed description of using “domain-specific ontology content [that] is augmented with lay terms comprehensible to a patient” to perform either of these “identifying” steps.
Claims 18-22 are rejected based on their dependencies on claim 17.
Claim 23 recites “identifying passages in the radiology report with entries of the medical ontology” and “generating the set of report tags by associating the identified passages of the radiology report with clinical concepts described in the corresponding entries of the medical ontology including at least one lay term of the ontology.” There is no description in the originally filed description of using “domain-specific ontology content [that] is augmented with lay terms comprehensible to a patient” to 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11, 13-15, 17, 20, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shreiber, US Patent Application Publication No. 2014/0344701 in view of Oh, PORTER: a Prototype System for Patient-Oriented Radiology Reporting.
As per claim 10, Shreiber teaches a non-transitory storage medium storing instructions readable and executable by an electronic processor operatively connected with at least one display, at least one user input device, and a radiology examinations data storage (see Figures 1A and 1B) to perform a radiology viewing method operating on at least one radiology image and a radiology report, the radiology viewing method comprising: displaying at least a portion of the at least one radiology image in an image window shown on the at least one display (see paragraph 0031; PACS viewer processes medical image data allowing images to be displayed); displaying at least a portion of the radiology report in a report window shown on the at least one display (see paragraph 0035; report generator module shows the report on the screen); and using a set of image tags identifying anatomical features in the at least one radiology image (see paragraph 0034; segmentation data, defining locations and boundaries of elements of the medical images is encompassed by the recited image tags), a set of report tags identifying clinical concepts in passages of the radiology report (see paragraph 0036; parsed data based 
The radiology report in Shreiber clearly includes numerous terms that are “lay terms comprehensible to a patient” such as “Fell on his head” in Figure 3.  However, Shreiber does not explicitly describe the ontology content is augmented with lay terms comprehensible to a patient.  Oh teaches generating a radiology report with a domain-specific ontology augmented to with lay terms comprehensible to a patient (see page 450, Abstract).  It would have been obvious to one of ordinary 
As per claim 11, Shreiber and Oh teaches the medium of claim 10 as described above.  Shreiber further teaches radiology viewing method further includes identifying related passages of the radiology reports of all radiology examinations of the same patient in the radiology examinations data storage, and identifying related anatomical features of the radiology images of all radiology examinations of the same patient in the radiology examinations data storage (see paragraphs 0047-0048; all passages and related portions of images are packaged and stored).
As per claim 13, Shreiber and Oh teaches the medium of claim 10 as described above.  Shreiber further teaches the radiology viewing method further comprises: spatially registering the at least one radiology image with an anatomical atlas (see paragraph 0034; images can be segmented according based on location and boundaries of organs or portions of organs; locations and boundaries of organs are encompassed by the recited anatomical atlas); and generating the set of image tags by associating image features of the anatomical atlas with corresponding spatial regions of the spatially registered at least one radiology image (see paragraph 0039; data from image segmentation, identifying which parts of the image can be highlighted is communicated to the image interaction module).
As per claim 14, Shreiber and Oh teaches the medium of claim 10 as described above.  Shreiber further teaches the radiology viewing method further comprises: identifying passages in the radiology report with entries of the medical ontology (see paragraph 0036; the described “context,” dictionary, and other nlp algorithms are encompassed by the recited medical ontology); and generating the set of report tags by associating the identified passages of the radiology report with clinical concepts described in the corresponding entries of the medical ontology (see paragraph 0036; parsed data based on directionality, context, phrases, etc. is encompassed by the recited report tags). As noted above, the explicitly describe the terms as “lay terms.”  Oh teaches generating a radiology report with at least one lay term from an ontology (see Abstract).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to augment the ontology of Shreiber with lay terms as disclosed by Oh with the motivation of making it easier for a patient to understand results when the report is shared with them (see Abstract).
As per claim 15, Shreiber and Oh teaches the medium of claim 10 as described above.  Shreiber further teaches the displaying of at least a portion of the at least one radiology image in the image window and the displaying of at least a portion of the radiology report in the report window are performed concurrently such that the image window and the report window are shown simultaneously on the at least one display (see Figure 3).
As per claim 17, Shreiber teaches a radiology viewing method operating on at least one radiology image and at least one radiology report, the radiology viewing method comprising: displaying, on at least one display, an image window showing at least a portion of the at least one radiology image (see paragraph 0031; PACS viewer processes medical image data allowing images to be displayed); displaying, on the at least one display, a report window showing at least a portion of the at least one radiology report (see paragraph 0035; report generator module shows the report on the screen); receiving via at least one user input device a selection of one of (i) an anatomical feature shown in the image window or (ii) a report passage shown in the report window (see paragraphs 0040-0041; selection of a passage of the report is received via cursor position within the report); identifying one of (i) at least one passage of the at least one radiology report corresponding to the selected anatomical feature or (ii) at least one anatomical feature of the at least one radiology image corresponding to the selected report passage, the identifying being performed by an electronic processor operating on a set of image tags identifying anatomical features in the at least one radiology image, a set of report tags -9-identifying 
The radiology report in Shreiber clearly includes numerous terms that are “lay terms comprehensible to a patient” such as “Fell on his head” in Figure 3.  However, Shreiber does not explicitly describe the ontology content is augmented with lay terms comprehensible to a patient.  Oh teaches generating a radiology report with a domain-specific ontology augmented to with lay terms comprehensible to a patient (see page 450, Abstract).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to augment the ontology of Shreiber with lay terms as disclosed by Oh with the motivation of making it easier for a patient to understand results when the report is shared with them (see Abstract of Oh).
As per claim 20, Shreiber and Oh teaches the method of claim 17 as described above.  Shreiber further teaches the receiving comprises receiving a selection of a report passage shown in the report window (see paragraphs 0040-0041; selection of a passage of the report is received via cursor position within the report); the identifying comprises identifying at least one anatomical feature of the at least one radiology image corresponding to the selected report passage(see paragraphs 0040-0041; selection of a passage of the report is received via cursor position within the report which is used to identify and highlight the related portion of the medical image); and the highlighting comprises highlighting the identified at least one anatomical feature of the at least one radiology image in the image window (see paragraphs 0040-0041; selection of a passage of the report is received via cursor 
As per claim 22, Shreiber and Oh teaches the method of claim 17 as described above.  Shreiber further teaches spatially registering the at least one radiology image with an anatomical atlas (see paragraph 0034; images can be segmented according based on location and boundaries of organs or portions of organs; locations and boundaries of organs are encompassed by the recited anatomical atlas); and generating the set of image tags by associating image features of the anatomical atlas with corresponding spatial regions of the spatially registered at least one radiology image (see paragraph 0039; data from image segmentation, identifying which parts of the image can be highlighted is communicated to the image interaction module).
As per claim 23, and Oh Shreiber teaches the method of claim 17 as described above.  Shreiber further teaches identifying passages in the radiology report with entries of the medical ontology (see paragraph 0036; the described “context,” dictionary, and other nlp algorithms are encompassed by the recited medical ontology); and generating the set of report tags by associating the identified passages of the radiology report with clinical concepts described in the corresponding entries of the medical ontology (see paragraph 0036; parsed data based on directionality, context, phrases, etc. is encompassed by the recited report tags). As noted above, the radiology report in Shreiber clearly includes numerous terms that are “lay terms.”  However, Shreiber does not explicitly describe the terms as “lay terms.”  Oh teaches generating a radiology report with a domain-specific ontology augmented to with lay terms comprehensible to a patient (see page 450, Abstract).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to augment the ontology of Shreiber with lay terms as disclosed by Oh with the motivation of making it easier for a patient to understand results when the report is shared with them (see Abstract of Oh).

Claim 16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shreiber, US Patent Application Publication No. 2014/0344701 in view of Oh, PORTER: a Prototype System for Patient-Oriented Radiology Reporting and further in view of Yakami, US Patent Application Publication No. 2017/0300630.
As per claim 16, Shreiber and Oh teaches the medium of claim 10 as described above. Shreiber further teaches the radiology viewing method further includes highlighting the related passage of the radiology report in the report window using a highlighting color or pattern (see paragraph 0049; related passage can be highlighted by inserting a hyperlink in the text where the related text occurs); and highlighting the related anatomical feature of the at least one radiology image in the image window using a highlighting color or pattern (see paragraph 0038).  Shreiber does not explicitly teach the highlighting of the related passage and the anatomical feature are a same color or pattern.  Yakami teaches displaying related, selected findings and images (see paragraphs 0054 and 0068), wherein the related medical information can be highlighted according to a variety of colors, patterns, etc. (see paragraph 0058).  Yakami further teaches options for displaying different items of linked information in either different highlighting colors or the same highlighting colors (see paragraph 0061). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to select a common color or pattern from those described in in Yakami to show related image and text information that have a cause/basis association as described by Yakami (see paragraph 0054) for the related text and image information in Shreiber.  One of ordinary skill in the art would have been motivated to add this additional color/pattern display technology to the system of Shreiber to accommodate user preferences for the clearest presentation of association information (see paragraph 0061 of Yakami).
As per claim 21, Shreiber and Oh teaches the method of claim 20 as described above.  Shreiber further teaches the highlighting further comprises highlighting the selected report passage and highlighting any other passages of the same radiology report of passages of other radiology reports, .

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shreiber, US Patent Application Publication No. 2014/0344701 in view of Oh, PORTER: a Prototype System for Patient-Oriented Radiology Reporting and further in view of Sasai, US Patent Application Publication No. 2015/0235008.
As per claim 18, Shreiber and Oh teaches the method of claim 17 as described above.  Shreiber further highlighting comprises highlighting the identified at least one passage of the at least one radiology report in the report window (see paragraph 0049; identified passage can be highlighted by inserting a hyperlink in the text where the related text occurs).  Shreiber does not explicitly teach receiving a selection of an anatomical feature shown in the image window and identifying at least one passage of the at least one radiology report corresponding to the selected anatomical feature. Sasai .

Claim 1-9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shreiber, US Patent Application Publication No. 2014/0344701 in view of Oh, PORTER: a Prototype System for Patient-Oriented Radiology Reporting and Yakami, US Patent Application Publication No. 2017/0300630 and further in view of Sasai, US Patent Application Publication No. 2015/0235008.
As per claim 1, Shreiber teaches a radiology viewer comprising: an electronic processor (see paragraph 0023); at least one display (see paragraph 0031); at least one user input device (see paragraph 0009); and a non-transitory storage medium (see paragraph 0023) storing: instructions readable and executable by the electronic processor to retrieve a radiology examination including at least one radiology image and a radiology report from a radiology examinations data storage (see paragraph 0028; reporting module and PACS viewer generate reports and corresponding images for display), instructions readable and executable by the electronic processor to retrieve or generate a set of image tags identifying anatomical features in the at least one radiology image (see paragraph 0034; segmentation data, defining locations and boundaries of elements of the medical images is encompassed by the recited image tags) and a set of report tags identifying clinical concepts in passages of the radiology report (see paragraph 0036; parsed data based on directionality, context, phrases, etc. 
The radiology report in Shreiber clearly includes numerous terms that are “lay terms comprehensible to a patient” such as “Fell on his head” in Figure 3.  However, Shreiber does not explicitly describe the ontology content is augmented with lay terms comprehensible to a patient.  Oh teaches generating a radiology report with a domain-specific ontology augmented to with lay terms comprehensible to a patient (see page 450, Abstract).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to augment the ontology of Shreiber with lay terms as disclosed by Oh with the motivation of making it easier for a patient to understand results when the report is shared with them (see Abstract of Oh).
Although the selected passage of the report and the related anatomical image are linked using the set of image tags, the set of report tags, and an electronic medical ontology as described above, Shreiber does not explicitly teach identifying at least one related passage of the report based on a selection of an anatomical feature shown in the image window.  Furthermore, although Shreiber 
Sasai teaches receiving a selection of an anatomical feature shown in an image window (see paragraph 0094; user selects location on medical image); and identifying at least one term for at least one radiology report corresponding to the selected anatomical feature (see paragraphs 0099-0102).  Since Shreiber already links anatomical images with associated terms in a radiology report, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date identify at least one of the related terms in Shreiber based on a selected location of the anatomical image as taught by Sasai with the motivation of reducing the burden on doctors creating medical reports (see paragraph 0006 of Sasai).
Yakami teaches displaying related, selected findings and images (see paragraphs 0054 and 0068), wherein the related medical information can be highlighted according to a variety of colors, patterns, emphasis, etc. (see paragraph 0058).  Yakami further teaches options for displaying different items of linked information in either different highlighting emphasis or the same highlighting emphasis (see paragraph 0061). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to select a common emphasis from those described in in Yakami to show related image and text information that have a cause/basis association as described by Yakami (see paragraph 0054) for the related text and image information in Shreiber.  One of ordinary skill in the art would have been motivated to add this additional emphasis display technology to the system of Shreiber to accommodate user preferences for the clearest presentation of association information (see paragraph 0061 of Yakami).
As per claim 2, Shreiber, Oh, Sasai, and Yakami teaches the radiology viewer of claim 1 as described above.  Shreiber further teaches the instructions readable and executable by the electronic 
As noted above, Shreiber does not explicitly teach identifying at least one related passage of the report based on a selection of an anatomical feature shown in the image window. However, Sasai teaches receiving a selection of an anatomical feature shown in an image window (see paragraph 0094; user selects location on medical image); and identifying at least one term for at least one radiology report corresponding to the selected anatomical feature (see paragraphs 0099-0102). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add these features to the system of Shreiber for the reasons given above with respect to claim 1.
As per claim 3, Shreiber, Oh, Sasai, and Yakami teaches the radiology viewer of claim 1 as described above.  Shreiber further teaches the instructions readable and executable by the electronic processor to generate the set of image tags perform operations including: spatially registering the at least one radiology image with an anatomical atlas (see paragraph 0034; images can be segmented according based on location and boundaries of organs or portions of organs; locations and boundaries of organs are encompassed by the recited anatomical atlas); and generating the set of image tags by 
As per claim 4, Shreiber, Oh, Sasai, and Yakami teaches the radiology viewer of claim 1 as described above.  Shreiber further teaches the instructions readable and executable by the electronic processor to generate the set of report tags perform operations including: identifying keywords in the radiology report with entries of the medical ontology (see paragraph 0036; the described “context,” dictionary, and other nlp algorithms are encompassed by the recited medical ontology); and generating the set of report tags by associating passages of the radiology report containing the identified keywords with clinical concepts described in the corresponding entries of the medical ontology (see paragraph 0036; parsed data based on directionality, context, phrases, etc. is encompassed by the recited report tags).
As noted above, the radiology report in Shreiber clearly includes numerous terms that are “lay terms.”  However, Shreiber does not explicitly describe the domain-specific ontology as being “augmented by a lay term of the ontology.”  Oh teaches generating a radiology report with a domain-specific ontology augmented to with lay terms comprehensible to a patient (see page 450, Abstract).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to augment the ontology of Shreiber with lay terms as disclosed by Oh with the motivation of making it easier for a patient to understand results when the report is shared with them (see Abstract of Oh).
As per claim 5, Shreiber, Oh, Sasai, and Yakami teaches the radiology viewer of claim 1 as described above.  Shreiber further teaches the instructions readable and executable by the electronic processor to generate the set of report tags perform operations including: performing natural language processing on the radiology report to identify passages of the radiology report corresponding with 
As noted above, the radiology report in Shreiber clearly includes numerous terms that are “lay terms.”  However, Shreiber does not explicitly describe the terms as “lay terms.”  Oh teaches generating a radiology report with a domain-specific ontology augmented to with lay terms comprehensible to a patient (see page 450, Abstract).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to augment the ontology of Shreiber with lay terms as disclosed by Oh with the motivation of making it easier for a patient to understand results when the report is shared with them (see Abstract of Oh).
As per claim 6, Shreiber, Oh, Sasai, and Yakami teaches the radiology viewer of claim 1 as described above.  Shreiber in view of Sasai teaches receiving the selection of the anatomical feature and identifying the related report passage as well as receiving the selection of the report passage and identifying the related anatomical feature.  However, Shreiber and Sasai does not explicitly teach displaying a connecting arrow connecting the anatomical feature and passage of the radiology report.  Yakami further teaches the highlighting of the linked medical information, including imaging information includes displaying a connecting arrow connecting the related medical information (see Figure 7A; shows and example of selected imaging information connected to selected observation information with a displayed line). The broadest reasonable interpretation of the recited “arrow” encompasses the lines of Yakami. Alternatively, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to rearrange the displayed lines with arrowheads to be included in in the links between images and observations as an obvious matter of design choice.  In either case, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add arrows 
As per claim 7, Shreiber, Oh, Sasai, and Yakami teaches the radiology viewer of claim 1 as described above.  Shreiber further teaches the instructions readable and executable by the electronic processor to display at least a portion of the at least one radiology image in an image window shown on the at least one display and to display at least a portion of the radiology report in a report window shown on the at least one display operate to display the image window and the report window simultaneously on the at least one display (see Figure 3).
As per claim 8, Shreiber, Oh, Sasai, and Yakami teaches the radiology viewer of claim 1 as described above.  Shreiber further teaches the electronic processor includes: a server computer connected to read and execute the instructions to generate the set of image tags and the set of report tags and to further store the set of image tags and the set of report tags in the radiology examinations data storage (see paragraphs 0029-0030 and 0034); and a viewer workstation operatively connected with the at least one display and the at least one user input device (see paragraph 0032).
As per claim 9, Shreiber, Oh, Sasai, and Yakami teaches the radiology viewer of claim 8 as described above.  Shreiber further teaches the viewer workstation is connected with the server computer and the radiology examinations data storage via the Internet (see paragraph 0029).
As per claim 19, Shreiber, Oh, and Sasai teaches the method of claim 17 as described above.  Shreiber and Sasai does not explicitly teach the highlighting of the related passage and the anatomical feature are a same highlighting.  Yakami teaches displaying related, selected findings and images (see paragraphs 0054 and 0068), wherein the related medical information can be highlighted according to a variety of colors, patterns, etc. (see paragraph 0058).  Yakami further teaches options for displaying different items of linked information in either different highlighting or the same highlighting (see .

Response to Arguments
Applicant’s arguments filed 09/10/2021 have been fully considered but are moot in view of the new grounds of rejection detailed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maier, US Patent Application Publication No. 2016/0203263, discloses augmenting a domain-	specific ontology with lay terms that are understandable to a patient user for inclusion in a 	radiology report.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770.  The examiner can normally be reached on Monday through Friday 8:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C. Luke Gilligan
Primary Examiner
Art Unit 3626



/CHRISTOPHER L GILLIGAN/               Primary Examiner, Art Unit 3626